DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of the species (collagen coated with tranexamic acid) in the reply filed on 03 February 2022 is acknowledged.  The traversal is on the ground(s) that such a search would not impose an unreasonable burden, and even if there is a burden the that would not preclude the Examiner from examining the non-elected subject matter. The Applicant states that the fields of search would not be so different as to be excessively burdensome. The Applicant also argues other ways in which burdensome searching could be established.
The arguments are not found persuasive because the species do require different fields of search as the polymers are distinct and do not share the same name or classification individually. A search for one species (such as by keyword, which is clear on it’s face as the species are distinct) would not result in the same search hits as for the other species.  The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26-27, 29, 31, 33-35, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over McJames et al. (US Patent Application Publication 2014/0031912) in view of Johnson et al. (US Patent Application Publication 2015/0086607).
McJames et al. discloses anchorage devices comprising a mesh substrate (abstract).  In one such embodiment, there are two mesh substrates which are sealed around the perimeter and define a pocket inside into which an implantable medical device can be inserted (figures 6A-6B & paragraphs [110-114]).  The mesh can be coated on one or both sides with a hemostatic agent, such as chitosan or oxidized regenerated cellulose, and the other side can optionally be coated with a drug or combination of drugs, such as rifampin and minocycline (paragraphs [118-120]).  As for the mesh substrate, it can be formed of resorbable materials (paragraphs [14] & [16]).
However, while McJames et al. discloses preparing the mesh with resorbable materials, the use of the specific material of collagen is not taught (such a polymer would be a hemostatic agent as well, which is a feature recited by instant claim 21).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art the time of filing to have used chitosan as the polymer to prepared the mesh substrate taught by McJames et al.  Generally, it is prima facie obvious to select a known material for incorporation (chitosan) into a composition, based on its recognized suitability for its intended use (for forming implantable medical devices). See MPEP 2144.07.  
Instant claim 26 further recites that the anchorage device is combined with a pacemaker to be anchored, and such a combination is taught by McJames et al. (paragraph [14]).
Instant claims 31, 33-35, 37, and 39 further limit the coating in that it further contains a polymer. A biodegradable polymer or a polyarylate polymer can be included in the coating on either each side (paragraphs [118-120]). Specific polymers suggested include poly(D,L-lactide-co-glycolide) (paragraph [48]), and specific polyarylates taught including tyrosine-derived polyarylates (paragraph [50]).  

Claims 24, 25, 28, 30, 32, 36, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over McJames et al. (US Patent Application Publication 2014/0031912) and Johnson et al. (US Patent Application Publication 2015/0086607)as applied to claim 1 above, and further in view of Machiraju (US Patent Application Publication 2008/0138387).
McJames et al. and Johnson et al. teach most of the limitations recited by instant claims 24, 25, 28, 30, 32, 36, 38, and 40.  However, McJames et al. does not teach the inclusion of tranexamic acid, though hemostatic agents are suggested as used in the coating (paragraph [118]).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used tranexamic acid as the hemostatic agent in the device taught by McJames et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 27, 29, and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,765,782. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims recite all of the features instantly recited, with the additional limitation that the first piece is made up entirely of the hemostatic agent tranexamic acid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699